Citation Nr: 0116946	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  00-22 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from February 1945 to 
June 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDING OF FACT

Anxiety reaction is currently manifested by depressed mood, 
chronic anxiety, chronic sleep impairment and very occasional 
panic attacks, but is not manifested by speech abnormalities, 
panic attacks more than once a week, or impaired judgement, 
memory or thinking.


CONCLUSION OF LAW

Anxiety reaction is no more than 30 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Code 9400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was established for psychoneurosis, 
anxiety in July 1945, and the disability was initially 
assigned a 30 percent evaluation.  The evaluation was 
decreased to a noncompensable evaluation from December 1947.  
In an April 1986 rating decision the RO recharacterized the 
service connected disability as anxiety reaction and 
increased the evaluation to 10 percent.  The Board denied a 
higher evaluation in decisions issued in March 1987 and 
December 1988.  The instant appeal stems from a March 2000 
rating decision that increased the evaluation for anxiety 
reaction to 30 percent.  The appellant contends that a higher 
evaluation is warranted.

An RO decision awarding an increase in a veteran's disability 
rating, but not awarding the maximum benefit allowed, does 
not fully resolve the administrative appeal from the original 
rating, rather, the appeal initiated by the notice of 
disagreement with the original rating remains pending unless 
the veteran withdraws it.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the rating decision, the Statement of 
the Case, and the Supplemental Statement of the Case issued 
during the pendency of this appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the claim 
for a higher evaluation.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder.  This includes service 
medical records which were previously obtained and associated 
with the claims folder.  All identified and relevant medical 
treatment and examination records have been obtained.  
Outpatient treatment records from the VA Medical Center are 
of record.  A VA examination was conducted in February 2000 
and a copy of the report associated with the file.  
Furthermore, there is no indication from the appellant or the 
representative that there is outstanding evidence which would 
be relevant to this claim.  When the Board considers an issue 
not considered below by the RO, in this case because the 
passage of the Veterans Claims Assistance Act came after the 
RO had completed consideration of the case, then the Board 
must consider whether the appellant would be prejudiced by 
appellate review without first returning the case to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the cited 
findings regarding the development previously accomplished in 
this case, we hold that the appellant would not be prejudiced 
with our consideration of the appeal since the duty to assist 
the appellant has been met and no reasonable possibility 
exists that additional assistance would aid in substantiating 
the claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse and to report 
his observable symptoms.  However, the training and 
experience of the medical personnel makes their findings more 
probative as to the extent of the disability. 

Anxiety reaction is evaluated under the schedule for rating 
mental disorders, 38 C.F.R. § 4.130; Diagnostic Code 9400.  
The applicable ratings are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

The appellant has contended that his condition warrants a 
higher rating.  He has been told by his providers that he 
should have a higher evaluation.  His medication was 
increased and he is nervous all of the time.

VA outpatient treatment records contained multiple entries by 
an individual identified as a mental health coordinator and 
social worker.  In January 2000, the appellant asked to be 
seen and his wife complained he was more irritable and upset.  
He was not sleeping well, was very nervous and restless, and 
felt the need to keep working as it distracted him from his 
worries.  The appellant reported that he worried excessively 
about his 3 children from a previous marriage from whom he 
was estranged.  As he got older he indicated that his nerves 
were getting worse.  He denied feeling depressed or suicidal.  
He was alert and oriented, and was not overtly psychotic.  He 
denied suicidal or homicidal thoughts.  He was cooperative.  
He appeared anxious, apprehensive, and his hands were 
trembling.  His affect appeared constricted.  In 
psychological testing that week, he had reported physical and 
psychological symptoms of anxiety.  He achieved a score 
indicative of severe anxiety on one test.  Although he denied 
depression, on two tests he endorsed responses that indicated 
mood fluctuations, feeling consistently down and a decreased 
interest in things he once enjoyed.  He reported insomnia, 
feeling restless and fidgety, having decreased interest, 
feeling worthless and guilty, and having difficulty 
concentrating.  He reported depression and sadness for most 
of the time for the past two years.  He reported sudden 
attacks of anxiety even when most people would not feel 
uncomfortable in the same circumstance.  He reported some 
symptoms of panic with agoraphobia in addition to social 
phobia and obsessive compulsive disorder.  He reported some 
obsessive thoughts and the need to wash his hand many times 
daily and to check to make sure the doors were locked.  He 
knew these fears were unreasonable, but he avoided situations 
that made him feel that way.  He felt his fears disrupted his 
work and social relationships.  His responses to the testing 
instruments indicated that he met the criteria for current 
and past major depression, dysthymia, a past history of manic 
episodes, a current panic disorder with agoraphobia, a social 
phobia within the past month, an obsessive compulsive 
disorder within the past month, and a generalized anxiety 
disorder.

A VA examination was conducted in February 2000.  The 
compensation and pension examination request as well as the 
record was reviewed prior to the examination.  The 
appellant's primary complaint was a longstanding history of 
anxiety-related problems.  He denied any previous 
hospitalizations, but had received outpatient care at the VA 
Medical Center.  He tended to stay anxious most of the time 
and was also reactively anxious to sudden provocations or 
startle experiences.  After his treatment with Valium had 
been discontinued, he developed intermittent panic attacks, 
that included extreme fear, tachycardia, shortness of breath, 
gastrointestinal symptoms, numbness, tingling, and dizziness.  
He claimed to have experienced such episodes 4-5 times in the 
prior 5 years.  He reported a high baseline level of anxiety 
that was present more days than not.  He admitted to the 
additional anxiety-related symptom of occasional obsessive 
worry about cleanliness.  He denied any compulsive behaviors.  
He also described some depression-related symptoms.  He had a 
clear major depressive episode about one-year before after 
the death of his mother and a stepson.  His current symptoms 
were mostly related to his generalized anxiety problems.  He 
was working at a supermarket.  He felt that his symptoms 
interfered with his functioning at work, in his family 
relationships, and in other social settings where he acted 
with more anxiety and more irritability than was appropriate.  
On mental status examination there was no evidence impairment 
of thought processes or communication.  His speech was of 
normal rate and flow.  He had no delusions, hallucinations, 
or other psychotic symptoms.  He had no evidence of 
inappropriate or discontrolled behavior.  He had no suicidal 
or homicidal thoughts, ideations or plans.  He was neatly 
groomed and evidenced good hygiene.  He was oriented to 
person, place and time.  He had no memory loss or impairment.  
He did not describe any excessive or ritualistic behavior 
that interfered with his routine activities.  He had 
intermittent panic attacks as previously described, but had 
not experienced one in over a year.  He had no evident 
impairment of impulse control.  He described initial and 
middle insomnia.  Diagnoses were depression not otherwise 
specified, and anxiety disorder not otherwise specified.  His 
problem appeared to be a combination of generalized anxiety 
symptoms as well as episodes of panic attacks.  The episodes 
did not meet the criteria for a panic disorder because of 
their infrequency, but were consistent with his complaints of 
ongoing baseline anxiety even in between episodes.  There was 
an impairment of his level of functioning.  It was possible 
that his depression and anxiety symptoms supported each 
other.  His Global Assessment of Functioning score was 60 
over the past year, which indicated moderate symptomatology 
and interference in day-to-day functioning.

Outpatient treatment records documented that in May 2000 the 
appellant was seen for follow up.  He acknowledged that he 
became irritable with his wife.  He was stressed about have 
to work at his age in order to make ends meet.  He became so 
nervous that the least little thing set him off.  He reported 
that he was extremely jumpy and without his medication, he 
could not relax.  Generalized anxiety disorder and partner 
relational problems were diagnosed.  In June 2000, his wife 
reported that he was only doing a little better.  In August 
2000, the appellant reported that he was stressed at work but 
could not afford to retire.  He was also stressed and 
depressed regarding his relationship with his children.  He 
had made numerous attempts to establish ties to them to 
little avail.  He denied thoughts or plans to hurt himself or 
others.  He worried about many things.  Generalized anxiety 
disorder and depressive disorder not otherwise specified were 
diagnosed.  The appellant was to consider filing for an 
increase in service connected disability as he had 
significant anxiety.

In September 2000, the appellant continued to have trouble 
sleeping at night.  His current stressors included 
uncertainty about his employment and his continued efforts to 
reconcile with his children.  In a separate note signed by a 
psychiatrist, the appellant was said to be a reliable 
historian.  He was in no acute distress.  He reported 
worrying unnecessarily about things, especially about his 
children, financial demands, and his medical problems.  He 
cried when he thought about his problems.  He reported 
occasional fluctuations in his sleep when he thought about 
things, good appetite and problems with short-term memory 
loss.  He had plenty of energy.  He maintained interest in 
things, as he became restless when he was just idle.  He 
found himself irritable with others, including his spouse, 
but he did not know why.  He feared contracting a deadly 
disease through shaking hands and hugging.  When he was 
nervous he had chest discomfort, was tremulous and had 
problems with breathing.  He was not overtly psychotic, but 
at times heard things and noises.  He had mood swings, and 
this appeared brought on by whether or not he heard from his 
children.  He was gainfully employed and had been working for 
a supermarket for the past 5 years.  On mental status 
examination he was oriented and cooperative.  His affect was 
constricted.  His thoughts were coherent.  His speech was 
normal with regional dialect.  He was not having thoughts of 
hurting himself or others.  Automatic judgment and insight 
were intact.  He was not overtly psychotic and was capable of 
handling his personal affairs.  Anxiety disorder not 
otherwise specified versus generalized anxiety disorder was 
diagnosed. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The preponderance of the evidence is against a higher 
evaluation.  Although there is some evidence of occupational 
and social impairment, sufficient symptomatology to indicate 
that the current disability more nearly approximates the 
higher evaluation has not been presented.  The appellant's 
speech has been described as normal.  Although there is 
competent evidence that the appellant has experienced panic 
attacks, they have never occurred more than once a week.  
Rather, he has not had one in the past year.  There is no 
objective evidence that the appellant had difficulty in 
understanding complex commands.  On VA examination there was 
no evidence of memory impairment of either short-term or 
long-term memory.  He has not demonstrated impaired judgment 
and demonstrated no impaired impulse control.  Impaired 
abstract thinking has not been reported.

There is evidence of a constricted affect and dysthymia.  
However, the appellant has maintained a long-term marriage 
and has remained employed for 5 years at a supermarket, so 
although the appellant is disabled due to anxiety reaction, 
difficulty in establishing and maintaining effective work and 
social relationships has not been shown.  It is not expected, 
especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2000).  However, the presence 
of a constricted affect and dysthymia are insufficient alone 
to amount to findings sufficiently characteristic to identify 
the disability arising from anxiety reaction at a higher 
level than currently evaluated.

The Board's conclusion is further supported by a Global 
Assessment of Functioning score of 60 which was noted by the 
VA examiner.  Although the Global Assessment of Functioning 
score does not fit neatly into the rating criteria, the 
Global Assessment of Functioning score is also evidence.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  Global 
Assessment of Functioning score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A 
Global Assessment of Functioning score of 60 is at the 
highest end of what is considered indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  We hold that a 30 
percent evaluation is commensurate with a Global Assessment 
of Functioning score that is at the highest end of the scale 
describing moderate disability.

The Board notes the results of the testing conducted by the 
VA Medical Center social worker that indicated severe 
anxiety.  This finding does not support a higher evaluation, 
as anxiety is one of the criteria that supports the currently 
assigned evaluation.

We have considered the appellant's statement that his care 
providers have told him his disability warranted a higher 
evaluation, and have noted the social worker's statement in 
the outpatient records that the appellant was to consider 
filing for an increase in service connected disability as he 
had significant anxiety.  A finding of significant anxiety 
does not support a higher evaluation in the absence of the 
other findings as noted above.  Furthermore, any statement 
of the appellant as to what a doctor told him is 
insufficient to constitute probative evidence in this 
regard.  The connection between what a physician said and 
the layman's account of what he purportedly said, filtered 
as it was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute medical 
evidence, and therefore is not probative of the Board's 
consideration of whether a higher evaluation is warranted.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995), Marciniak v. 
Brown, 10 Vet. App. 198 (1997).


Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In this regard, the Board finds that the schedular 
criteria and currently assigned evaluation for anxiety 
reaction is adequate as the case does not present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  The assignment of a compensable evaluation is 
recognition of a level of interference with employment.  
However, competent, objective evidence of marked inference 
with employment or frequent periods of hospitalization has 
not been shown.  The appellant has remained employed in his 
current position for 5 years and has denied any 
hospitalizations for this disability.


ORDER

An increased rating for anxiety reaction is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

